            Case 2:18-cv-01164-MJP Document 285 Filed 10/23/20 Page 1 of 3




 1

 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8
                              WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 9

10         DAVID GOLDSTINE,                              CASE NO. C18-1164 MJP

11                                Plaintiff,             ORDER ON MOTIONS IN LIMINE

12                v.

13         FEDEX FREIGHT INC,

14                                Defendant.

15

16         This matter comes before the Court on the following:

17            1. Plaintiff’s Motions in Limine (Dkt. No. 248), and Defendant’s responses (Dkt.

18                No. 264);

19            2. Defendant’s Motions in Limine (Dkt. Nos. 242), and Plaintiff’s responses (Dkt.

20                No. 245); and

21            3. Defendant’s Supplemental Motions in Limine (Dkt. No. 251), and Plaintiff’s

22                Motion to Strike/responses (Dkt. No. 271).

23

24


     ORDER ON MOTIONS IN LIMINE - 1
             Case 2:18-cv-01164-MJP Document 285 Filed 10/23/20 Page 2 of 3




 1          Having reviewed the pleadings and all supporting materials and having provided its

 2   ruling orally at the Pretrial Conference held on October 22, 2020, the Court ORDERS as follows:

 3             1. As to Plaintiff’s Motions in Limine (Dkt. No. 248):

 4                     a. The Court GRANTS the following Motions: 1, 4, and 5. As to Motion No.

 5                        1, the Parties may only refer to the fact of the investigation and the fact

 6                        that the allegations which prompted the investigation were found to be

 7                        unsubstantiated. The Court will not allow any evidence or testimony

 8                        concerning the substance of the investigation or mention of a gun.

 9                     b. The Court DENIES the following Motions: 2, 3, 6, 7, and 8. As to Motion

10                        No. 7, the Court DENIES this Motion as unripe.

11             2. As to Defendant’s Motions in Limine (Dkt. Nos. 242, 251):

12                     a. The Court GRANTS the following Motions: 2, 3, 4, 6, and 8.

13                     b. The Court DENIES the following Motions: 1, 5, 9, 10, and 11. As to

14                        Motion No. 1, the Court will resolve this issue through a limiting

15                        instruction. As to Motion No. 5, Plaintiff will not be barred from showing

16                        evidence of his knee, but the Court clarified that Plaintiff should prepare a

17                        photograph of his knee for use at trial in lieu of doing so on video. As to

18                        Motions Nos. 9-11, the Court noted that these were untimely filed and

19                        subject to being stricken for that reason, but the Court considered them on

20                        their merits. The Court DENIES Motions Nos. 9 and 10 and DENIES AS

21                        MOOT Motion No. 11. The Court DENIES Plaintiff’s Motion to Strike as

22                        MOOT.

23                     c. The Court RESERVES RULING on Motion No. 7.

24


     ORDER ON MOTIONS IN LIMINE - 2
            Case 2:18-cv-01164-MJP Document 285 Filed 10/23/20 Page 3 of 3




 1         The clerk is ordered to provide copies of this order to all counsel.

 2         Dated October 23, 2020.

 3                                                       A
                                                         Marsha J. Pechman
 4
                                                         United States District Judge
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER ON MOTIONS IN LIMINE - 3
